BELCHER, Judge.
The conviction is for robbery; the punishment fifty years in the penitentiary.
Mrs. J. W. Hartin, a witness for the state, testified that on August 20, 1949, she and her husband operated a small neighborhood grocery store; that about 7:00 P.M. as they were preparing to close for the night, the appellant entered the store, exhibited a gun, pointed it toward her, and demanded the money from the cash register; that her husband, who had been in the stockroom, re-entered the store at that time; that when she failed to open the cash register, appellant shoved her away and threatened to kill both her and her husband if either of them moved; and that appellant then opened the cash register and took about $57.
The testimony of J. W. Hartin corroborates that of his wife and he further testified that he immediately called the police and gave them a description of the appellant.
Appellant did not testify or offer any evidence in his behalf.
We find the evidence sufficient to sustain the jury’s verdict.
There are no formal bills of exception.
We have carefully examined each of the informal bills and are of the opinion they do not show error.
The judgment is affirmed.